Exhibit 10.1

LOGO [g24900logo_motive.jpg]

KEY EMPLOYEE INCENTIVE BONUS PLAN

ARTICLE 1

BACKGROUND AND PURPOSE

1.1 Effective Date. Motive, Inc. (the “Company”) hereby establishes the Key
Employee Incentive Bonus Plan (the “Plan”) effective as May 29 , 2007 (the
“Effective Date”).

1.2 Purpose of the Plan. The purpose of the Plan is to increase shareholder
value and the success of the Company by assisting the Company in motivating and
retaining key employees.

ARTICLE 2

DEFINITIONS

The following words and phrases shall have the following meanings when used in
the Plan:

“Administrator” means the Compensation Committee.

“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) that controls, is controlled by or is under
common control with the Company.

“Award” means, in respect of any Participant, a Cash Award or, following any
conversion of a Cash Award pursuant to Section 3.3, an RSU Award.

“Award Agreement” means one or more agreements between the Company and a
Participant setting forth the terms, conditions and limitations applicable to an
Award.

“Award Date” means, in respect of any Participant’s Cash Award or, if converted,
Participant’s RSU Award, the date such Participant’s Cash Award is executed by
the Company and the Participant.

“Board” means the Company’s board of directors.

“Cash Award” means, in respect of each Participant, a time-based award
consisting of a right to receive cash payments at the times and in such amounts
as determined by the Administrator in its sole discretion which shall be payable
in accordance with the terms and conditions of the Plan and such Participant’s
Award Agreement.

“Cause” means, in respect of any Participant, any of the following conduct by
such Participant: (i) embezzlement, misappropriation of corporate funds, theft
of corporate property, commission of fraud, falsification of documents or
engagement in other acts of material dishonesty; (ii) commission or conviction
of any felony, or of any misdemeanor involving theft

 

1



--------------------------------------------------------------------------------

or moral turpitude, or entry of a plea of guilty or nolo contendere to any
felony or any misdemeanor involving theft or moral turpitude; (iii) engagement
in any activity that such Participant knows or reasonably should know could
materially harm the business or reputation of the Company; (iv) material failure
to adhere to the corporate codes, policies or procedures of the Company as in
effect from time to time; (v) continued failure to meet performance standards as
determined by the Company; (vi) violation of any statutory, contractual or
common law duty or obligation to the Company, including, without limitation, the
duty of loyalty; or (vii) material breach of any covenant or agreement entered
into between such Participant and the Company. The determination of the
existence of Cause shall be made by the Administrator in good faith, which
determination shall be conclusive for purposes of the Plan.

“Change of Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization beneficially own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either (i) had been directors
of the Company on the date 24 months prior to the date of the event that may
constitute a Change of Control (the “original directors”) or (ii) were elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the aggregate of the original directors who were still in office at
the time of the election or nomination and the directors whose election or
nomination was previously so approved; or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Paragraph (d), the term “person” shall have the same meaning as when used
in Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a parent or subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the Common Stock of the Company.

A transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

2



--------------------------------------------------------------------------------

“Change of Control Premium” means, in respect of an Award, the excess, if any,
of (i) the Fair Market Value of a share of Common Stock on the last trading day
before consummation of a Change of Control, over (ii) the Fair Market Value of a
share of Common Stock on the applicable Award Date.

“Common Stock” means the Company’s common stock, par value $0.001 per share.

“Company” means Motive, Inc., or any successor thereto.

“Compensation Committee” means the compensation committee of the Board.

“Disability” means (i) the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than 12 months, (ii) for a reason specified in clause (i),
the Participant is receiving income replacement benefits for a period of not
less than three months under a Company accident or health plan, (iii) a
determination by the Social Security Administration that the Participant is
totally disabled or (iv) a determination that the Participant is eligible for
disability benefits under a long-term disability plan of the Company, but only
if such plan bases disability eligibility on criteria that comply with clauses
(i), (ii) or (iii) above.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed, traded or quoted on a national
securities exchange or quotation system, the closing price per share of Common
Stock on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported, or,
at the discretion of the Administrator, the price prevailing on the exchange or
quotation system at the time of vesting or other relevant time (as determined
under procedures established by the Administrator), (ii) if the Common Stock is
not so listed, traded or quoted, the mean between the closing bid and asked
price on that date, or, if there are no quotations available for such date, on
the last preceding date on which such quotations shall be available, as reported
by The Nasdaq Stock Market, Inc., or, if not reported by The Nasdaq Stock
Market, Inc., by the National Quotation Bureau Incorporated or (iii) if shares
of Common Stock are not publicly traded, as determined by the Administrator, in
good faith, on such basis as it, in its sole discretion, deems to be
appropriate.

“Management” means the Company’s Chief Executive Officer.

“Parent” means any entity (other than the Company) in an unbroken chain of
entities ending with the Company, if each of the entities other than the Company
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other entities in such chain. An entity that
attains the status of a Parent on a date after the adoption of the Plan shall be
considered a Parent commencing as of such date.

 

3



--------------------------------------------------------------------------------

“Participant” means certain employees of the Company (i) designated by the
Administrator or (ii) recommended by Management and approved by the
Administrator.

“Plan” means this Key Employee Incentive Bonus Plan, as set forth in this
instrument and as hereafter amended from time to time.

“RSU Award” means, in respect of each Participant, an award consisting of the
right to receive Common Stock at the times and in such amounts as determined in
accordance with the terms and conditions of this Plan, such Participant’s Award
Agreement and the Motive, Inc. Amended and Restated Equity Incentive Plan.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” means any entity (other than the Company) in an unbroken chain of
entities beginning with the Company, if each of the entities other than the last
entity in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other entities in
such chain. An entity that attains the status of a Subsidiary on a date after
the adoption of the Plan shall be considered a Subsidiary commencing as of such
date.

“Termination of Service” means a cessation of the employee-employer relationship
between a Participant and the Company or an Affiliate of the Company for any
reason, including, without limitation, a termination by resignation, discharge,
death or Disability, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate.

“Unvested Cash Award Value” means, at the time of conversion of any Cash Award
to an RSU Award pursuant to Section 3.3, the aggregate dollar amount payable in
respect of the unvested portion of such Cash Award upon vesting in full.

ARTICLE 3

DETERMINATION OF AWARDS

3.1 Determination of Cash Awards. The Administrator, in its sole discretion will
establish the amount to be awarded each Participant under each Cash Award.

3.2 Change of Control Premium Amounts. Unless otherwise provided in the
applicable Award Agreement, if a Change of Control is consummated on or prior to
the date on which a Participant’s then outstanding Cash Award has become fully
vested, then such Participant’s then outstanding Cash Award shall automatically
and without further action evidence the additional and further right, which
shall be fully vested, to receive an amount in cash (a “Change of Control
Premium Amount”) equal to the product of (i) the Change of Control Premium and
(ii) the quotient obtained by dividing (x) the aggregate dollar amount
originally payable in respect of such Participant’s Cash Award upon vesting in
full by (y) the Fair Market Value of one share of Common Stock on the Award
Date. Change of Control Premium Amounts shall be paid within 10 days following
consummation of the Change of Control and shall be paid

 

4



--------------------------------------------------------------------------------

in cash, by check or by wire transfer of immediately available funds. No Change
of Control Premium Amount shall be payable in respect of any Cash Award that,
prior to the consummation of the Change of Control, was converted into an RSU
Award or became fully vested other than pursuant to Section 3.5.

3.3 Conversion of Cash Awards to RSU Awards. The Administrator may, in its sole
discretion but without any obligation to do so, convert all of the unvested
portion of any Cash Award to a replacement RSU Award on the terms and subject to
the conditions of this Section 3.3. No RSU Award may be granted under this Plan
except upon conversion of a Cash Award pursuant to this Section 3.3.

(A) If the Administrator determines to convert a Cash Award, all of the unvested
portion of such Cash Award shall be cancelled and converted into an RSU Award
entitling the Participant to receive (upon vesting in full) an aggregate number
of shares of Common Stock equal to the greater of (i) the Unvested Cash Award
Value divided by the Fair Market Value of one share of Common Stock on the Award
Date, or (ii) the Unvested Cash Award Value divided by the Fair Market Value of
one share of Common Stock on the date of conversion.

(B) If the Company is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, no Cash Award shall be converted into an RSU Award
unless, prior to any conversion, the shares of Common Stock issuable upon
vesting of any RSU Award have been registered on a Registration Statement on
Form S-8 (or any successor form) and such Registration Statement shall be in
full force and effect.

(C) The Administrator shall provide the Participant with prompt written notice
of any conversion of such Participant’s Cash Award into an RSU Award.

3.4 Vesting. Each Award shall vest in accordance with the vesting schedule set
forth in the applicable Award Agreement.

3.5 Accelerated Vesting of Cash Awards and RSU Awards in Connection with a
Change of Control.

(A) In the event of a Change of Control, each outstanding Cash Award and RSU
Award shall be assumed by the successor entity or a Parent or Subsidiary of the
successor entity; provided, however, that if the successor entity refuses to
assume the Cash Award or RSU Award on or prior to the consummation of a Change
of Control, then the applicable Award shall automatically become fully vested
and the recipient of such Award shall have the right to receive payment in
accordance with Article 4 as to such Award, including that portion of the Award
which would not otherwise be vested. If an Award becomes fully vested pursuant
to this Section 3.5, the Administrator shall notify the Participant in writing
or electronically that the Award has become fully vested and payment shall be
made within 10 days following the consummation of the Change of Control. For
purposes of this Section 3.5, an Award shall be considered assumed by the
successor entity or a Parent or Subsidiary of the successor entity if, following
the Change of Control, the assumed Award confers the right to receive either
cash or, for each share of

 

5



--------------------------------------------------------------------------------

Common Stock underlying any such assumed RSU Award immediately prior to the
Change of Control, the consideration (whether stock, cash, or other securities
or property) received in the Change of Control by holders of shares of Common
Stock for each share of Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if such consideration received in the
Change of Control is not solely common stock of the successor entity or its
Parent or Subsidiary, the Administrator may, with the consent of the successor
entity, provide for the consideration to be received upon the vesting of an RSU
Award, to be solely common stock of the successor entity or its Parent or
Subsidiary equal in fair market value to the per share consideration received by
holders of shares of Common Stock in the Change of Control.

(B) Except as may otherwise be provided in an Award Agreement, if a Participant
experiences a Termination of Service within 12 months following a Change of
Control due to termination by the Company or the successor entity other than for
Cause, then such Participant’s Cash Award or RSU Award (as applicable) shall
automatically become fully vested and the Participant shall have the right to
receive payment in accordance with the Plan as to such Award, including that
portion of the Award which would not otherwise be vested.

ARTICLE 4

PAYMENT OF AWARDS; ELIGIBILITY

4.1 Right to Receive Awards and Payment. Each Award that may become payable
under the Plan shall be paid solely from the general assets of the Company.
Nothing in the Plan shall be construed to create a trust or to establish or
evidence any Participant’s claim of any right to payment of an Award other than
as an unsecured general creditor with respect to any payment to which he or she
may be entitled.

4.2 Timing of Payment. Following full or partial vesting of any Award pursuant
to Section 3.4, payment of the vested portion of such Award shall be made as
soon as practicable, but in any event within 30 days after the applicable
vesting date. No payments shall be made in respect of any Award or portion
thereof that has previously vested and been paid hereunder.

4.3 Form of Payment.

(A) The vested portion of each outstanding Cash Award shall be paid in cash, by
check or by wire transfer of immediately available funds in accordance with this
Article 4.

(B) The vested portion of each outstanding RSU Award shall be paid in Company
Common Stock in accordance with this Article 4.

4.4 Eligibility. Notwithstanding anything herein to the contrary, in order for a
Participant to be eligible to receive payment pursuant to an Award granted
hereunder (including any Change of Control Premium Amount), such Participant
shall have been continuously employed (other than during approved temporary
leaves of absence or short-term disability) with the Company or an Affiliate of
the Company since the Award Date through the date of payment;

 

6



--------------------------------------------------------------------------------

provided, however, that (i) a Participant who experiences a Termination of
Service within 12 months following a Change of Control due to termination by the
Company other than for Cause need only satisfy the eligibility condition
described above as of the date of such Termination of Service to be eligible to
receive payment under such Participant’s Awards and (ii) a Participant who
experiences a Termination of Service due to death or Disability following
vesting of any Award and before payment therefor need only satisfy the
eligibility condition described above as of the date of vesting. Any Participant
who is not eligible for payment of an Award hereunder will forfeit his right to
receive payment of such Award.

ARTICLE 5

ADMINISTRATION

5.1 Administrator Authority. The Plan shall be administered by the
Administrator. It shall be the duty of the Administrator to administer the Plan
in accordance with the Plan’s provisions. The Administrator shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which employees shall be granted Awards under the Plan, (b) prescribe the terms
and conditions of Awards, (c) interpret the Plan, the Award Agreements and the
Awards, (d) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and (e) interpret, amend or revoke any
such rules.

5.2 Decisions Binding. All determinations and decisions made by the
Administrator and any delegate of the Administrator pursuant to the provisions
of the Plan shall be final, conclusive, and binding on all persons, and shall be
given the maximum deference permitted by law.

5.3 Delegation by the Administrator. The Administrator, in its sole discretion
and on such terms and conditions as it may provide, may delegate all or part of
its authority and powers under the Plan to one or more officers of the Company;
except that such authority and powers with respect to Awards proposed to be made
to Participants that, pursuant to Section 16 of the Exchange Act, would be
considered officers or directors of the Company may not be delegated.

5.4 Exculpation. No person to whom the Administrator’s authority hereunder has
been delegated shall be liable for anything done or omitted to be done by him or
her, by the Administrator or by any employee of the Company or an Affiliate in
connection with the performance of any duties or responsibilities under the
Plan, except for his or her own willful misconduct or as expressly provided by
applicable law.

ARTICLE 6

GENERAL PROVISIONS

6.1 Limitations on Issuance of Shares. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to (and shall not) deliver any
shares of Common Stock if (i) counsel to the Company determines that such
delivery would (a) violate the Securities Act, any applicable law or any rule or
regulation of any governmental authority or any

 

7



--------------------------------------------------------------------------------

rule or regulation of, or agreement of the Company with, any securities exchange
or association upon which shares of Common Stock are listed or quoted,
(b) require listing, registration or qualification of such shares with any
securities exchange or under applicable law or (c) require consent or approval
of any governmental body, or (ii) the Company determines that the taking of any
other action is necessary or desirable as a condition of, or in connection with
the settlement of any Award or the delivery of shares thereunder. As a condition
precedent to the grant of an Award or issuance of shares pursuant to the grant
or settlement of an Award, the Company may require the Participant to take any
reasonable action the Administrator determines necessary to meet such
requirements. The Company shall in no event be obligated to take any affirmative
action in order to cause the delivery of shares of Common Stock to comply with
any such law, rule, regulation or agreement.

6.2 No Stockholder Rights. No Participant and no beneficiary or other person
claiming under or through such Participant shall have any right, title or
interest (including, without limitation, dividend rights, voting rights or other
rights as a stockholders) in any shares of Common Stock subject to any Award
except as to such shares of Common Stock, if any, that have been issued to such
Participant. No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the actual issuance of shares of
Common Stock.

6.3 Tax Withholding. To the extent required by applicable Federal, state, local
or foreign law, a Participant (or, if applicable, such Participant’s designated
beneficiary) shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any shares of Common Stock
or make any cash payment under the Plan until such obligations are satisfied.
The Company shall have the right to withhold and deduct from the payment of any
Award hereunder cash or (if applicable) shares of Common Stock that would
otherwise be delivered pursuant to Article 4 for the payment of taxes or other
amounts required by law and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for withholding of such taxes.
The Administrator may also permit withholding to be satisfied by the transfer
and surrender to the Company of shares of Common Stock theretofore owned by the
holder of the Award that have an aggregate Fair Market Value that does not
exceed the amount of taxes or other amounts to required to be withheld to the
extent that such surrender does not trigger adverse financial accounting
consequences to the Company. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value on the
date they are withheld from payment of the Award or (if applicable) the date
they are surrendered to the Company.

6.4 No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without Cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only. The Company expressly reserves the right, which may be exercised at any
time, to terminate any individual’s employment with or without Cause, and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Participant.

 

8



--------------------------------------------------------------------------------

6.5 Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

6.6 Beneficiary Designations. Each Participant shall name a beneficiary or
beneficiaries to whom any Award shall be paid pursuant to Article 4 in the event
of the Participant’s death following vesting and before payment of an Award.
Each such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Administrator. In the absence of any such designation, in the event of such
Participant’s death, such Award shall be paid to the Participant’s estate.

6.7 Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than to the limited extent provided in Section 6.6. Consistent with the
foregoing and except as contemplated by Section 6.6 above, no right or benefit
under the Plan shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits.
If a Participant, or his beneficiary pursuant to Section 6.6 (if any), after
such Participant’s death shall become bankrupt or attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration or any other form of process
or involuntary lien or seizure, then such right or benefit shall cease and
terminate. All rights with respect to an Award granted to a Participant shall be
available during his or her lifetime only to the Participant.

ARTICLE 7

LEGAL CONSTRUCTION

7.1 Amendment. The Administrator may, without the consent of any Participants,
amend the Plan (i) to cure any ambiguity in (or cure, correct or supplement any
defective provision of) the Plan in such manner as shall not be inconsistent
with the Plan or materially and adversely affect the rights, privileges or
remedies of Participants who have received Awards under the Plan, or (ii) prior
to the occurrence of a Change of Control, to make any other modification to the
Plan that does not materially and adversely affect the rights, privileges or
remedies of Participants who have received Awards under the Plan. No amendment,
supplement, modification or waiver of the Plan will be effective without the
prior written consent of the Administrator and each affected Participant who has
received an Award under the Plan if such amendment, supplement, modification or
waiver would materially and adversely modify in any respect the rights of such
Participant under the Plan.

7.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular

 

9



--------------------------------------------------------------------------------

and the singular shall include the plural.

7.3 Severability. If any provision of the Plan or the application of any such
provision is held by a court of competent jurisdiction to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable, and the Plan shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement.

7.4 Requirements of Law. The granting of awards under the Plan shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

7.5 Governing Law. The Plan and all awards shall be construed in accordance with
and governed by the laws of the State of Delaware, but without regard to its
conflict of law provisions.

7.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

7.7 RSU Awards. The RSU Award to be issued upon the conversion of any Cash Award
pursuant to Section 3.3 and any Common Stock to be issued in connection with the
vesting of such RSU Award shall be issued under Article 10 (Stock Units) under
the Motive, Inc. Amended and Restated Equity Incentive Plan, as it may be
amended from time to time, but shall vest and become payable as described
herein.

7.8 Internal Revenue Code Section 409A. Notwithstanding anything in the Plan to
the contrary, all payments and Awards under the Plan shall be structured and
effected, and the Plan shall be administered and interpreted, so as to minimize
any adverse tax implications to Participants under Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder.

* * * * *

 

10